Title: Thomas Jefferson to William Wirt, 12 May 1815
From: Jefferson, Thomas
To: Wirt, William


          Dear Sir  Monticello May 12. 15.
          Among some queries you addressed to me some time ago, was one on the case of Josiah Philips, which happened early in the revolution. not aware that the propriety of the proceeding in that case had been questioned and reprehended, my answer was general on that query. an application from another quarter having informed me of the doubts which have been expressed on it, I have bestowed more reflection on it, and I send you an extract from my answer, by way of supplement to what I said to you on the subject. I was then thoroughly persuaded of the correctness of the proceeding, and am more and more convinced by reflection. if I am in error,  it is an error of principle. I know of no substitute for the process of outlawry, so familiar to our law, or to it’s kindred process by act of attainder, duly applied, which could have reached the case of Josiah Phillips. one of these, or absolute impunity seems the only alternative. ever and affectionately
          Your friend & servtTh: Jefferson
        